Little, J.
Where in a bill of exceptions the only error assigned is that the presiding judge refused to grant aii injunction, and the evidence upon which such refusal was had, being documentary, is set out in full in the bill of exceptions, without any attempt whatever to brief the same having been made as required by the act approved November 11, 1889, but including immaterial and unnecessary portions of many of the documents, according to repeatedrulingsof this court the evidence so incorporated in the bill *557of exceptions will not be considered; and there being no question for decision which arises on the pleadings in the case, the judgment below is
Submitted April 20,
Decided May 19, 1897.
II. B. Moss, for plaintiff. II. N. Holland, for defendants.

Affirmed.


All the Justices concurring.